PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,444,682
Issue Date: September 13, 2016
Application No. 14/053,485
Filed: October 14, 2013
For: LOCATION-AWARE CONFIGURATION

:
:
:	NOTICE
:
:
:

This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed June 14, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions